Case 2:20-cv-06298-RGK-E Document 19] Filed 08/07/20 Page 1of1 Page ID #:60

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

Enttech Media Group LLC CASE NUMBER:
2:20-cv-06298-RGK-E
PLAINTIFF(S)
V.
Okularity, Inc. et al ORDER TO STRIKE ELECTRONICALLY
FILED DOCUMENT(S)
DEFENDANT(S).

 

 

The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply with the Court's
Local Rules, General Orders, and/or Case Management Order, as indicated:

 

 

HOOOOORODOOOOO0O000D

08/06/2020 / 15-17. | Proof of Service
Date Filed Doc. No. Title of Document
08/06/2020 / 14 / Proof of Service
Date Filed Doc. No. Title of Document

Document submitted in the wrong case

Incorrect document is attached to the docket entry

Document linked incorrectly to the wrong document/docket entry

Incorrect event selected. Correct event is

Case number is incorrect or missing

Hearing information is missing, incorrect, or not timely

Local Rule 7.1-1 No Certification of Interested Parties and/or no copies

Case is closed

Proposed Document was not submitted as separate attachment

Title page is missing

Local Rule 56-1 Statement of uncontroverted facts and/or proposed judgment lacking

Local Rule 56-2 Statement of genuine disputes of material fact lacking

Local Rule 7-19.1 Notice to other parties of ex parte application lacking

Local Rule 11-6 Memorandum/brief exceeds 25 pages

Local Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents

Other: The docket text re proof of service at 14 states that service was made on defendant Nicolini,
rather than defendant Okularity. Docket text at 14-16 states that service was made on July 21,

2020, however, the process server declares that service was made on July 27, 2020. ;
Docket text at 17 states service was made on July 21, 2020, process server declares service was

made on July22, 2020.

 

Dated: August 6, 2020 By: i*9 |<

 

 

U.S. District Judge / U.S. Magistrate Judge

cc: Assigned District and/or Magistrate Judge

Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

 

 

G-106 (6/12) ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
